Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments
Applicant’s arguments, failed 3/28/2012 at pages 9-16, with respect to have been fully considered and are persuasive.  
The previous rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach, disclose or fairly suggest the combination as claimed, claim 1, as amended, recites: a method for analyzing data in a plurality of datasets, including a first dataset and a second dataset, the first dataset and the second dataset involving heterogeneous health datasets, the method comprising: transforming, by one or more hardware processors, the first dataset into a first
plurality of isolated node clusters, each node cluster comprising a plurality of nodes connected by edges; identifying, by the one or more hardware processors, a set of entities associated with the first plurality of isolated node clusters; generating, by the one or more hardware processors, a node layer comprising a set of coordinating nodes based at least in part on the set of entities, wherein the one or more hardware processors selects the coordinating nodes based on a confidence that the selected coordinating node is a canonical representation of one or more entities in the set of entities; generating, by the one or more hardware processors, one or more connections between nodes of the first plurality of isolated node clusters and the set of coordinating nodes; transforming, by one or more hardware processors, the second dataset into a second plurality of isolated node clusters, each node cluster comprising a plurality
of nodes connected by edges; generating, by the one or more hardware processors, one or more connections between nodes of the second plurality of isolated node clusters and the set of coordinating nodes; and responsive to a query, generating, by the one or more hardware processors, a result set distributed across the first dataset and the second dataset based on at least a portion of the connections between the set of coordinating nodes and one or more nodes of the first plurality of isolated node clusters and the second plurality of isolated
node clusters.
Claims 9 and 16, as well as the dependent claims, are allowed for substantially the same reasons as claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
6/30/2022